
	

114 SRES 339 ATS: Congratulating the University of Iowa College of Law for 150 years of outstanding service to the State of Iowa, the United States, and the world.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 339
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2015
			Mr. Grassley (for himself and Mrs. Ernst) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Iowa College of Law for 150 years of outstanding service to the
			 State of Iowa, the United States, and the world.
	
	
 Whereas the University of Iowa College of Law was founded in 1865, embodies the motto of Iowa, our liberties we prize and our rights we will maintain, and has shaped generations of lawyers who exemplify that motto; Whereas the University of Iowa College of Law is the oldest law school in continuous operation west of the Mississippi River;
 Whereas, in 1873, the University of Iowa College of Law graduated what is believed to be the first female law student in the United States, Mary Beth Hickey;
 Whereas the second female to graduate from the University of Iowa College of Law, Mary Humphrey Haddock, became the first woman admitted to practice before the District and Circuit Courts of the United States;
 Whereas the University of Iowa College of Law was one of the first law schools to grant a degree to an African-American student when Alexander Clark, Jr., who graduated in 1879 and is believed to be the second African-American to graduate from a public law school in the United States, graduated from the University of Iowa College of Law;
 Whereas the University of Iowa College of Law graduated the first United States Attorney of American Indian ancestry;
 Whereas the University of Iowa College of Law has been ranked consistently among the top law schools in the United States since the founding of the College of Law 150 years ago and is currently ranked the 22nd best law school in the United States according to U.S. News and World Report;
 Whereas the law journal of the University of Iowa College of Law, the Iowa Law Review, ranks among the high impact legal periodicals in the United States;
 Whereas the University of Iowa College of Law is home to a law library that houses the second largest collection of volumes and volume equivalents among all law school libraries, containing over 1,000,000 volumes and volume equivalents, making it one of the most comprehensive collections of print, microgram, and electronic legal materials in the United States;
 Whereas the Law Library at the University of Iowa College of Law is open to the public and provides valuable legal resources for all Iowans;
 Whereas the University of Iowa College of Law serves as the only public law school in Iowa and pursues a mission of providing a legal education that is accessible, affordable, and inclusive;
 Whereas the University of Iowa College of Law provides clinics that offer real-world experience in a wide range of legal fields and pro bono counsel to members of the community;
 Whereas the University of Iowa College of Law strives to produce students that are well-suited for the legal profession, resulting in 99 percent of students of the College of Law completing degrees and 92 percent of students of the College of Law passing the bar exam on the first attempt;
 Whereas the University of Iowa College of Law ranks in the top 15 law schools in the United States for graduates in full-time, long-term jobs that require passage of the bar exam; and
 Whereas the University of Iowa College of Law has produced hundreds of notable alumni that have contributed to the legal community in the State of Iowa and the United States: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Iowa College of Law for 150 years of outstanding service to the State of Iowa, the United States, and the world; and
 (2)requests that the Secretary of the Senate transmit a copy of this resolution to the Dean of the College of Law and the President of the University of Iowa.
			
